Exhibit 10.2


HOLLYFRONTIER CORPORATION
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
This Director and Officer Indemnification Agreement, dated as of
[_________________] (this “Agreement”), is made by and between HollyFrontier
Corporation, a Delaware corporation (the “Company”), and [___________]
(“Indemnitee”).
RECITALS:
A.    Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.
B.    Pursuant to Sections 141 and 142 of the Delaware General Corporation Law,
significant authority with respect to the management of the Company has been
delegated to the officers of the Company.
C.    By virtue of the managerial prerogatives vested in the directors and
officers of a Delaware corporation, directors and officers act as fiduciaries of
the corporation and its stockholders.
D.    Thus, it is critically important to the Company and its stockholders that
the Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company. Because the success
of the Company is based in large part on the performance of the directors and
officers of the Company’s Controlled Affiliates, it is equally important to the
Company and its stockholders that the Company be able to attract and retain the
most capable persons reasonably available to serve as directors and officers of
the Controlled Affiliates.
E.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in management, Delaware law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.
F.    The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing officials to resist unjustified
lawsuits, secure in the knowledge that, if vindicated, the corporation will bear
the expense of litigation and (2) encouraging capable women and men to serve as
directors and officers, secure in the knowledge that the corporation will absorb
the costs of defending their honesty and integrity.
G.    The number of lawsuits challenging the judgment and actions of directors
and officers of public companies, the costs of defending those lawsuits, and the
threat to directors’ and officers’ personal assets have all materially increased
over the past several years, chilling the willingness of capable women and men
to undertake the responsibilities imposed on directors and officers.
H.    Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate





--------------------------------------------------------------------------------




governance obligations on directors and officers of public companies and have
exposed such directors and officers to new and substantially broadened civil
liabilities.
I.    These legislative and regulatory initiatives have also exposed directors
and officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.
J.     Under Delaware law, a director’s or officer’s right to be reimbursed for
the costs of defense of criminal actions, whether such claims are asserted under
state or federal law, does not depend upon the merits of the claims asserted
against the director or officer and is separate and distinct from any right to
indemnification the director or officer may be able to establish, and
indemnification of the director or officer against criminal fines and penalties
is permitted if the director or officer satisfies the applicable standard of
conduct.
K.    Indemnitee is a director and/or officer of the Company, and/or, at the
request of the Company, serves as a director and/or officer of a Controlled
Affiliate, and his or her willingness to serve in such capacity is predicated,
in substantial part, upon the Company’s willingness to indemnify him or her in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the state of Delaware, and upon the other undertakings set forth
in this Agreement.
L.    Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director and/or officer of the Company
and/or a Controlled Affiliate and to enhance Indemnitee’s ability to serve the
Company in an effective manner, and in order to provide this protection pursuant
to express contract rights, intended to be enforceable irrespective of, among
other things, any amendment to the Company’s certificate of incorporation or
bylaws (collectively, the “Constituent Documents”), any change in the
composition of the Company’s Board of Directors (the “Board”) or any
change-in-control or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancement of Expenses (as defined in Section 1(f), to Indemnitee as set
forth in this Agreement and for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
M.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)    “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending


2

--------------------------------------------------------------------------------




or completed inquiry or investigation, whether made, instituted or conducted by
the Company or any other person, including any federal, state or other
governmental entity, that Indemnitee determines might lead to the institution of
any such claim, demand, action, suit or proceeding.
(b)    “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
(c)    “Director” means a member of the Board.
(d)     “Disinterested Director” means a Director who is not and was not a party
to the Claim in respect of which indemnification is sought by Indemnitee.
(e)    “ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.
(f)    “Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.
(g)    “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of the Company and any individual becoming a Director subsequent
to the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Securities Exchange Act of 1934,
as amended) with respect to the election or removal of Directors or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board.
(h)    “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit
(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company


3

--------------------------------------------------------------------------------




as a director, officer, employee, member, manager, trustee or agent, (it being
understood that reimbursement by the Company for the expense of participation in
any industry group or other non-profit organization shall be deemed to evidence
that such service is or was at the request of the Company), (ii) any actual,
alleged or suspected act or failure to act by Indemnitee in respect of any
business, transaction, communication, filing, disclosure or other activity of
the Company or any other entity or enterprise referred to in clause (i) of this
sentence, or (iii) Indemnitee’s status as a current or former director, officer,
employee or agent of the Company or as a current or former director, officer,
employee, member, manager, trustee or agent of the Company or any other entity
or enterprise referred to in clause (i) of this sentence or any actual, alleged
or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status. In
addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (iii) the Company or
a Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
(i)    “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim.
(j)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(k)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA Losses and
amounts paid in settlement, including all interest, assessments and other
charges paid or payable in connection with or in respect of any of the
foregoing.
(l)    “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.
(m)    “Voting Stock” means securities entitled to vote generally in the
election of directors (or similar governing bodies).


4

--------------------------------------------------------------------------------




2.    Indemnification Obligation. Subject to Section 8, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Delaware in effect on the date hereof or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that (a) except as provided
in Sections 4 and 21, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
against the Company or any director or officer of the Company unless the Company
has joined in or consented to the initiation of such Claim and (b) no repeal or
amendment of any law of the State of Delaware shall in any way diminish or
adversely affect the rights of Indemnitee pursuant to this Agreement in respect
of any occurrence or matter arising prior to any such repeal or amendment.
3.    Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee. Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that Indemnitee is entitled
to indemnification under this Agreement with respect to the Indemnifiable Claim
or the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimburse Indemnitee for such Expenses; provided that Indemnitee shall repay,
without interest any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim. In connection
with any such payment, advancement or reimbursement, if delivery of an
undertaking is a legally required condition precedent to such payment, advance
or reimbursement, Indemnitee shall execute and deliver to the Company an
undertaking in the form attached hereto as Exhibit A (subject to Indemnitee
filling in the blanks therein and selecting from among the bracketed
alternatives therein), which need not be secured and shall be accepted by the
Company without reference to Indemnitee’s ability to repay the Expenses. In no
event shall Indemnitee’s right to the payment, advancement or reimbursement of
Expenses pursuant to this Section 3 be conditioned upon any undertaking that is
less favorable to Indemnitee than, or that is in addition to, the undertaking
set forth in Exhibit A.
4.    Indemnification for Additional Expenses. Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee for (a) indemnification or
payment, advancement or reimbursement of Expenses by the Company under any
provision of this Agreement, or under any other agreement or provision of the
Constituent Documents now or hereafter in effect relating to Indemnifiable
Claims, and/or (b) recovery under any directors’ and officers’ liability


5

--------------------------------------------------------------------------------




insurance policies maintained by the Company, regardless in each case of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
reimbursement, advance or insurance recovery, as the case may be; provided,
however, that Indemnitee shall return, without interest, any such advance of
Expenses (or portion thereof) which remains unspent at the final disposition of
the Claim to which the advance related.
5.    Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as such law may from time to time hereafter be
amended to increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss; and/or (ii) the
relative fault of the Company (and its other directors, managers, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
6.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
7.    Procedure for Notification. To obtain indemnification under this Agreement
in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
submit to the Company a written request therefor, including a brief description
(based upon information then available to Indemnitee) of such Indemnifiable
Claim or Indemnifiable Loss. If, at the time of the receipt of such request, the
Company has directors’ and officers’ liability insurance in effect under which
coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Company shall give prompt written notice of such Indemnifiable
Claim or Indemnifiable Loss to the applicable insurers in accordance with the
procedures set forth in the applicable policies. The Company shall provide to
Indemnitee a copy of such notice delivered to the applicable insurers, and
copies of all subsequent correspondence between the Company and such insurers
regarding the Indemnifiable Claim or Indemnifiable Loss, in each case
substantially concurrently with the delivery or receipt thereof by the Company.
The failure by Indemnitee to timely notify the Company of any Indemnifiable
Claim or Indemnifiable Loss shall not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such Indemnifiable Claim or Indemnifiable Loss and such failure results
in forfeiture by the Company of substantial defenses, rights or insurance
coverage.
8.    Determination of Right to Indemnification.
(a)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in


6

--------------------------------------------------------------------------------




accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 8(b)) shall be required with respect to such Indemnifiable Claim.
(b)    To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of Indemnitee hereunder against Indemnifiable Losses relating to, arising out of
or resulting from such Indemnifiable Claim (a “Standard of Conduct
Determination”) shall be made as follows: (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel, selected by the Indemnitee and
approved by the Board (such approval not to be unreasonably withheld, delayed or
conditioned), in a written opinion addressed to the Board, a copy of which shall
be delivered to Indemnitee; provided, however, that if at the time of any
Standard of Conduct Determination Indemnitee is neither a director nor an
officer of the Company or a Controlled Affiliate, such Standard of Conduct
Determination may be made by or in the manner specified by the Board, any duly
authorized committee of the Board or any duly authorized officer of the Company
(unless Indemnittee requests that such Standard of Conduct Determination be made
by Independent Counsel, in which case such Standard of Conduct Determination
shall be made by Independent Counsel). Indemnitee will cooperate with the person
or persons making such Standard of Conduct Determination, including providing to
such person or persons, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.
(c)    The Company shall use its reasonable best efforts to cause any Standard
of Conduct Determination required under Section 8(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 8(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for the
obtaining or evaluation or documentation and/or information relating thereto.
(d)    If (i) Indemnitee shall be entitled to indemnification hereunder against
any Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of
whether Indemnitee has


7

--------------------------------------------------------------------------------




satisfied any applicable standard of conduct under Delaware law is a legally
required condition precedent to indemnification of Indemnitee hereunder against
any Indemnifiable Losses, or (iii) Indemnitee has been determined or deemed
pursuant to Section 8(b) or (c) to have satisfied any applicable standard of
conduct under Delaware law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) above shall have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.
9.    Presumption of Entitlement.
(a)    In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that is adverse to Indemnitee may be challenged by
Indemnitee in the Court of Chancery of the State of Delaware. No determination
by the Company (including by the Directors or any Independent Counsel) that
Indemnitee has not satisfied any applicable standard of conduct shall be a
defense to any Claim by Indemnitee for indemnification or reimbursement or
advance payment of Expenses by the Company hereunder or create a presumption
that Indemnitee has not met any applicable standard of conduct.
(b)    Without limiting the generality or effect of Section 8(a), (i) to the
extent that any Indemnifiable Claim relates to any entity or enterprise referred
to in clause (i) of the first sentence of the definition of “Indemnifiable
Claim,” Indemnitee shall be deemed to have satisfied the applicable standard of
conduct if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the interests of such entity or enterprise
(or the owners or beneficiaries thereof, including in the case of any employee
benefit plan the participants and beneficiaries thereof) and, with respect to
any criminal action or proceeding, had no reasonable cause to believe that his
or her conduct was unlawful, and (ii) in all cases, any belief of Indemnitee
that is based on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Company or its subsidiaries in the course of their duties, or
on the advice of legal counsel for the Company or its subsidiaries, the Board,
any committee of the Board or any director, or on information or records given
or reports made to the Company or its subsidiaries, the Board, any committee of
the Board or any director by an independent certified public accountant or by an
appraiser or other expert selected by or on behalf of the Company or its
subsidiaries, the Board, any committee of the Board or any director shall be
deemed to be reasonable.


8

--------------------------------------------------------------------------------




10.    No Adverse Presumption. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.
11.    Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.
12.    Liability Insurance and Funding. For the duration of Indemnitee’s service
as a director and/or officer of the Company and/or a Controlled Affiliate, and
thereafter for so long as Indemnitee shall be subject to any pending or possible
Indemnifiable Claim, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Company and/or its Controlled Affiliates that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. The Company shall
provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same. Without limiting the generality or effect of the
two immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors, managers and officers most favorably
insured by such policy. The Company may, but shall not be required to, create a
trust fund, grant a security interest or use other means, including a letter of
credit, to ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.
13.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against


9

--------------------------------------------------------------------------------




other persons or entities (other than Indemnitee’s successors), including any
entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(h). Indemnitee shall execute all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).
14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
any Expenses incurred in connection therewith and any repayment by Indemnitee
made with respect thereto) under any insurance policy, the Constituent Documents
and Other Indemnity Provisions or otherwise (including from any entity or
enterprise referred to in clause (i) of the definition of “Indemnifiable Claim”
in Section 1(h)) in respect of such Indemnifiable Losses otherwise indemnifiable
hereunder.
15.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense. The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
16.    Successors and Binding Agreement.
(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially


10

--------------------------------------------------------------------------------




all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for purposes of this Agreement), but shall not otherwise
be assignable or delegatable by the Company.
(b)    This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
(c)    This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
17.    Notices. For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next‑day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.
18.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.
19.    Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with


11

--------------------------------------------------------------------------------




one or more alternative provisions that effectuate the purpose and intent of the
original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.
20.    Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.
21.    Legal Fees and Expenses; Interest.
(a)    It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel.
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing to the fullest
extent permitted or required by the laws of the State of Delaware in effect on
the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted or required payment of such fees and
expenses.
(b)    Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.
22.    Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the


12

--------------------------------------------------------------------------------




singular or plural number also include the plural or singular number,
respectively, (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (d) the terms “Section” or
“Exhibit” refer to the specified Section or Exhibit of or to this Agreement,
(e) the terms “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, “business day” means any day
other than Saturday, Sunday or a United States federal holiday.
23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


HOLLYFRONTIER CORPORATION
2828 N. Harwood, Suite 1300
Dallas, Texas 75201




By:                        
Name: George J. Damiris
Title: Chief Executive Officer and President




INDEMNITEE






                        
[___________]









EXHIBIT A
UNDERTAKING


This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of [___________] (the “Indemnification
Agreement”), between HollyFrontier Corporation, a Delaware corporation (the
“Company”), and the undersigned. Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in the Indemnification
Agreement.
The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with ______________________ (the “Indemnifiable Claim”).
The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request if it is determined, following
the final disposition of the Indemnifiable Claim and in accordance with Section
8 of the Indemnification Agreement, that the undersigned is not entitled to
indemnification by the Company under the Indemnification Agreement with respect
to the Indemnifiable Claim.
IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
_____ day of ______________, ____.






                        
[___________]








13